Title: To George Washington from Robert Dinwiddie, 27 June 1754
From: Dinwiddie, Robert
To: Washington, George

 

Sr
Wmsburg June 27th 1754

Yr Letter without Date I recd am sorry You have occasion to complain for want of Flouer &ca it gives me much Uneasiness, & have wrote strongly to Majr Carlyle to prevent any such Complaints for the Future, & I hope You will have no room to complain for the want of Provisions or Ammunition having desired that the last may be immediately sent out. Before this reaches You I doubt not Colo. Innes will be with You, who has my full Instructs. for conducting the Expedition, & a regulatn in regard to the Comdrs of the Independt Compas. which I hope will prevent any murmuring in regard to rank.
I wish You had suspended going to Red Stone Creek, ’till You was joined by the other Forces, being much affraid of a Surprize; You know the French act with great Secrecy & Cunning, & therefore I do not doubt You will be on Yr Guard—I shall be glad Mr Perroney be appointed Adjutant, I have left the Appointmts to Colo. Innes & on Yr Applicatn I dare say he will appoint him; & regulate the Affairs in regard to the regulars working on the roads building Forts &ca—I am excessively hurried with Affairs of great Consequence, that I cannot answer Yr Letter fully, but be always assured that I have a true regard for Yr Merit & good Conduct, & I shall be very carefull in representing the same when I have the opportunity of serving You. I refer You to Colo. Innes, who no doubt will consult with You in most Things.
I have order’d two Hogsheads of rum out, & when in want desire Colo. Innes to write to Majr Carlyle for more. I am with Esteem & respect Sr Yr Friend & humble Servt

Robt Dinwiddie


P.S: The Frenchman You recomanded does not appear. Let Capt. Trent & his Lieut. lie dormant for some Time. I am well pleas’d to have the Half King my Namesake & my Service to him.

